DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 6-25 of the US Patent Application No. 16/839,983 filed 04/03/2020 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 6-9, 15-19 and 25 are rejected under pre-AIA  35 U.S.C. 102(a, b) as being anticipated by Niezgoda et al. (US 2010/0030132).
Regarding claim 6, Niezgoda discloses an apparatus for applying negative pressure therapy to a wound (Abstract, lines 1-12), the apparatus comprising: 
a negative pressure source configured to be in fluidic communication via a flow path with a wound dressing covering a wound and provide negative pressure to the wound (page 4, [0047]); 
a first controller 40 programmed to operate the negative pressure source (page 9, [0094]; pump controller); and 
a second controller separate from and in communication with the first controller (page 12, [0125]; remote computer), the second controller being programmed to operate a user interface (page 16, [0164]) and instruct the first controller to operate the negative pressure source (page 12, [0127]).
Regarding claim 7, Niezgoda discloses the apparatus, wherein the second controller is interpreted as being unable to control the negative pressure source except through communication with the first controller, since the remote computer is not disclosed as being programmed to do so.
Regarding claim 8, Niezgoda discloses the apparatus, wherein the second controller is programmed to receive a plurality of negative pressure therapy parameters via the user interface and instruct the first controller to operate the negative pressure source according to one or more of the plurality of negative pressure therapy parameters (page 12, [0127]).
Regarding claim 9, Niezgoda discloses the apparatus, wherein the first controller is programmed to operate the negative pressure source with a first level of responsiveness, and the second controller is programmed to operate the user interface with a second level of responsiveness different from the first level of responsiveness (page 12, [0127]).
Regarding claim 15, Niezgoda discloses the apparatus further comprising the user interface, the user interface being configured to receive a user input to initiate operation of the negative pressure source, the second controller being programmed to instruct the first controller to operate the negative pressure source responsive to the user input (page 16, [0164]).
Regarding claim 16, Niezgoda discloses the apparatus comprising a housing (fig. 9A) capable of enclosing controllers.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 17, Niezgoda discloses the apparatus comprising a wound dressing (page 2, [0015]).
Regarding claim 18, As set forth in MPEP 2112.02, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore, Niezgoda discloses a method for applying negative pressure therapy to a wound, the method comprising: 
operating, by a first controller 40 (page 9, [0094]; pump controller), a negative pressure source in fluidic communication via a flow path with a wound dressing covering a wound to provide negative pressure to the wound; 
operating, by a second controller (page 12, [0125]; remote computer) separate from the first controller, a user interface (page 16, [0164]); and  -3-Application No.: 16/839983 Filing Date: April 3, 2020
instructing, by the second controller, the first controller to operate the negative pressure source (page 12, [0127]).
Regarding claim 19, Niezgoda discloses the firs controller operates the pump (page 9, [0094]; pump controller), wherein the step of receiving claimed plurality of parameters must be present in order to controller be able to operate the pump.
Regarding claim 25, Niezgoda discloses the method further comprising receiving, by the user interface, a user input to initiate operation of the negative pressure source, and wherein said instructing the first controller to operate the negative pressure source is performed in response to the user input (page 16, [0164]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11-13 and 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Niezgoda et al. (US 2010/0030132) in view of Gordon et al. (US 2013/0150813).
Regarding claims 11 and 22, Niezgoda discloses the invention discussed above but does not expressly disclose the apparatus comprising a third controller performing tasks not performed by the first controller.
Gordon teaches an apparatus negative pressure wound therapy (see Title) comprising along with pump controller (page 11, [0186]) and additional pressure controller (page 11, [0181]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the apparatus of Niezgoda with the third controller, as taught by Gordon in order to separately control pressure parameters, as motivated by Gordon (page 11, [0181]). 
Regarding claims 12 and 23, Niezgoda discloses the apparatus and method, wherein the at least some tasks comprises communication of operation data to a remote computing device, the operation data being indicative of operation of the negative pressure source by the first controller (page 12, [0126]).
Regarding claims 13 and 24, Niezgoda discloses the apparatus and method, wherein the controller is programmed to cause wireless communication of the operation data to the remote computing device (page 12, [0126]).
Allowable Subject Matter
Claims 10, 14, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record Gordon et al. (US 2013/0150813), Cozmi et al. (US 8,317,752) and Niezgoda et al. (US 2010/0030132) fail to teach, suggest or render obvious the step the apparatus and method, wherein provision of negative pressure to the wound is performed with a first level of responsiveness, and said operating the user interface is performed with a second level of responsiveness different from the first level of responsiveness.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             
/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781